 Case: 4:19-cv-00173-SRC Doc. #: 78 Filed: 09/15/20 Page: 1 of 4 PageID #: 663




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

WILLIAMS AMES, JR., et al.,                      )
                                                 )
               Plaintiffs,                       )
                                                 )
v.                                               )           Cause No. 4:19-CV-00173 SRC
                                                 )
ST. FRANCOIS COUNTY SHERIFF’S                    )
DEPARTMENT, et al.,                              )
                                                 )
               Defendants.                       )

      DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON ALL COUNTS
            OF THE PLAINTIFFS’ FIRST AMENDED COMPLAINT

       Come now Defendants and move for summary judgment on all counts of Plaintiffs’ First

Amended Complaint. In support thereof, Defendants state as follows:

       1. Plaintiffs’ First Amended Complaint is not well-pleaded. The identity of the

Defendants being sued is unclear in several counts. Most confusing, they seem to mix-and-match

“death claims” with “personal injury” claims at least in some counts. Defendants address the death

claims separately from the personal injury claims.

       2. All five counts of the First Amended Complaint purport to state a death claim.

However, Plaintiffs present no competent evidence that William Ames, III (“Ames”) died as a

result of any wrongdoing of any Defendant. Accordingly, the claims related to Ames’ death fail

for lack of proof of causation.

       3. Further, Defendant Dennis Smith, Hardy White, Jacob Lunsford and Nurse Heather

Smith had no interaction (or, in the case of Lunsford, relevant interaction with Ames) and therefore

the claims against them fail.

       4. The remaining individuals were not deliberately indifferent to Ames’ medical needs
 Case: 4:19-cv-00173-SRC Doc. #: 78 Filed: 09/15/20 Page: 2 of 4 PageID #: 664




and therefore, are entitled to qualified immunity.

       5. With respect to Defendant St. Francois County (and the Sheriff’s Department if it is

determined to be an entity subject to suit) and Defendants Dennis Smith and Hardy White

(“Supervisory Defendants”), Plaintiffs fail to prove any actionable policy, custom, pattern of

unconstitutional conduct, or failure to train. Specifically, Plaintiffs offer no other instances of

unconstitutional conduct and the training of the deputies was well beyond that recognized to be

adequate in the Eighth Circuit.

       6. Further, Plaintiffs’ ADA claim (Count IV) fails because there is no evidence that any

Defendant intentionally and knowingly discriminated against Ames; specifically, there is no

evidence that any Defendant even knew that he had a seizure disorder or was a qualified individual

under the statute. Accordingly, Plaintiffs cannot prove that any Defendant was deliberately

indifferent to Ames’ alleged protected status.

       7. The state law Wrongful Death Claim (Count V) is barred under the doctrines of

sovereign immunity, public duty doctrine and official immunity.

       8. With respect to personal injury claims (believed to be asserted in Count III), again the

Individual Defendants were not deliberately indifferent to Ames and are entitled to qualified

immunity on such claim(s). The County and Supervisor Defendants are entitled to summary

judgment for lack of proof of any policy, custom, pattern of unconstitutional acts or failure to train.

       9. Defendants adopt and incorporate herein by reference their Memorandum of Law filed

herewith.

       WHEREFORE, Defendants pray for an Order granting summary judgment in their favor

on all counts of Plaintiffs’ First Amended Complaint together with such other and further relief as

may be just and proper.



                                                  2
Case: 4:19-cv-00173-SRC Doc. #: 78 Filed: 09/15/20 Page: 3 of 4 PageID #: 665




                                  Respectfully submitted,


                                   /s/ William A. Hellmich
                                  William A. Hellmich, #31182MO
                                  Michelle V. Stallings, #57833MO
                                  HELLMICH, HILL & RETTER, LLC
                                  1049 North Clay Avenue
                                  Kirkwood, MO 63122
                                  314-646-1110 – Phone
                                  314-646-1122 – Fax
                                  bill@hellmichhillretter.com
                                  michelle@hellmichhillretter.com

                                  Attorneys for Defendants

                                  and

                                  Ross D. McFerron, #60047MO
                                  OSBURN, HINE & YATES, LLC
                                  3071 Lexington Avenue
                                  Cape Girardeau, MO 63701
                                  573-651-9000 – Phone
                                  573-651-9090 – Fax
                                  rmcferron@ohylaw.com

                                  Attorney for Defendant St. Francois County




                                        3
 Case: 4:19-cv-00173-SRC Doc. #: 78 Filed: 09/15/20 Page: 4 of 4 PageID #: 666




                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing filed electronically with the Clerk of the Court
this 15th day of September, 2020 to be served by operation of the Court’s electronic filing system
upon all parties through their counsel registered with CM/ECF.



Vonne L. Karraker
Manley, Karraker & Karraker, P.C.
110 S. Jefferson Street
Farmington, MO 63640
vonne@semoelderlaw.com

Vincent Colianni, II
Marina Leonard
Colianni & Colianni, LLC
4001 Village Run Road
Wexford, PA 15090
vinny@colianni.com
marina@colianni.com



                                                      /s/ Michelle V. Stallings




                                                  4
